DICE, Commissioner.
This is an appeal from an order entered in a habeas corpus proceeding remanding appellant to custody for extradition to the State of Alaska.
A prior judgment remanding appellant to custody was reversed by this court because of the trial court’s failure to continue the cause, under Art. 2168a, Vernon’s Ann.Civ.St., upon affidavit being made by his counsel, who was a member of the legislature. Ex parte Browder, Tex.Cr.App., 373 S.W.2d 256.
*325The record before us in the instant appeal is without a statement of facts of the evidence adduced upon the hearing.
A motion to dismiss the appeal, signed by appellant’s counsel, has been filed in this court.
Such motion, not being signed and verified by appellant, is insufficient to authorize a dismissal of the appeal.
The judgment is therefore affirmed.
Opinion approved by the Court.